Citation Nr: 0026966	
Decision Date: 10/11/00    Archive Date: 10/19/00	

DOCKET NO.  99-09 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for arthralgia of the feet with minimal degenerative 
arthritis of the first metatarsophalangeal joints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from May 1984 to May 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the VARO 
in Detroit which confirmed and continued a 10 percent 
disability rating for arthritis of the feet.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Arthralgia of the feet with minimal degenerative 
arthritis of the first metatarsophalangeal joints is 
manifested by complaints of bilateral foot pain without 
objective evidence of painful motion, edema, instability, 
weakness or tenderness, and without functional limitation or 
evidence of occasional incapacitating exacerbations.  X-ray 
studies have shown the presence of arthritis in the first 
metatarsophalangeal joints of each foot.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent evaluation 
for arthralgia of the feet with minimal degenerative 
arthritis of the first metatarsophalangeal joints of both 
feet have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5003 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  The Board finds that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule) (38 C.F.R. 
Part 4 (1999)).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
disease or injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 C.F.R. § 4.1.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable based upon 
the assertions and issues raised in the record and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Governing regulations 
include 38 C.F.R. §§ 4.1 and 4.2, and these require an 
evaluation of the complete medical history of the veteran's 
condition.

Where, as in this case, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1999).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and weakness is 
as important as limitation of motion, and a part which 
becomes disabled on use must be regarded as seriously 
disabled.  However, a little used part of the musculoskeletal 
system may be expected to show evidence of disuse, through 
atrophy, for example.  38 C.F.R. § 4.40 (1999).  The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 (1999) contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
also related considerations.  It is the intention of the 
Schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as at least 
minimally compensable.  Id.  

The U.S. Court of Appeals for Veterans Claims (Court), in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), held that, where an 
evaluation is based on limitation of motion, the question of 
whether pain and functional use are additionally disabling 
must be considered.  The Court has held that, where a 
diagnostic code is predicated on a limited range of motion 
alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45, with 
respect to pain, do not apply.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).

The veteran's arthritis of the feet is currently evaluated as 
10 percent disabling under Diagnostic Code 5003.  That code 
provides that where degenerative arthritis is shown by X-ray 
findings, it will be rated on the basis of limitation of 
motion.  However, when limitation of motion of the specific 
joint or joints involved is not compensable under the 
applicable diagnostic codes, a rating of 10 percent is 
warranted for application for each major joint or group of 
minor joints affected.  In such case, limitation of motion 
must be objectively confirmed by evidence of swelling, muscle 
spasm, or painful motion.  Where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, a 10 percent evaluation is warranted.  With the 
above and occasionally incapacitating exacerbations, a 
20 percent evaluation is warranted.  38 C.F.R. § 4.71a, 
Code 5003.

38 C.F.R. § 4.71a, Diagnostic Code 5284, pertains to other 
foot injuries. When there is moderate impairment, a 
10 percent evaluation is warranted.  Moderately severe 
injuries warrant assignment of a 20 percent evaluation and 
severe injuries warrant assignment of a 30 percent 
evaluation.


Factual Background

The veteran was accorded a VA orthopedic examination in May 
1998.  He gave a history of pain and stiffness of the feet 
with no edema.  Treatment had been with the use of insoles 
and Acetaminophen.  He used corrective shoes with insoles to 
correct it.  He indicated that moving his toes up and down 
did not result in any functional loss of the feet.  
Objectively, there was no pain on motion of the toes.  There 
was no pain in the metatarsophalangeal joint.  There was no 
evidence of painful motion, edema, instability, weakness or 
tenderness.  Gait and function limitations were normal on 
walking.  There were no calluses, breakdowns, or unusual shoe 
wear pattern indicative of abnormal weight bearing.  He had 
no skin or vascular changes.  Posture was normal.  Further, 
there was no evidence of malalignment, hallux valgus, 
angulation of either foot, clawfoot, or other deformity.  The 
examiner reviewed X-ray studies done in April 1998 that 
reportedly showed minor degenerative changes in both feet and 
ankles.  There was minor marginal lipping in the 
metatarsophalangeal joints of both (?) toes.  

The examination impressions were:  Minor degenerative 
arthritic changes in both feet and ankles; and notation that 
the Achilles tendons were in direct alignment with calcanei 
of both feet.

A private orthopedic surgeon stated in November 1998 that he 
examined the veteran with regard to bilateral foot pain.  
Examination revealed cyanosis of both feet.  The feet were 
cool to touch.  Examination showed pain essentially of the 
second metatarsal shaft.  No gross deformity was appreciated 
and neurocirculatory status was intact.  Orthotics were 
recommended to offset pronation and to work on cross 
training.  It was suggested that the possibility of Raynaud's 
phenomena be examined.

A private physician examined the veteran for 
electrodiagnostic purposes in January 1999.  Complaints 
included paresthesias and cramping pain in the feet.  The 
veteran stated that he currently was doing administrative 
work for his own construction company.  He added that he was 
active and ran 30 miles a week and rode a mountain bike.  
Current medications consisted of Diflucan and a vitamin.  
Physical examination included a notation of downgoing toes.  
However, other diagnostic tests and the impressions pertained 
to problems with the upper extremities.

Of record is an April 1999 communication in which the veteran 
wrote the orthopedist referred to above and asked for the 
results of X-ray studies taken of his feet.  At the bottom of 
the communication apparently signed by the osteopath was the 
following:  "(1) Moderate arthritis, bilateral, first 
metatarsal-phalangeal joints; (2) mild arthritis of the right 
ankle; (3) accessory navicular left foot."  

Analysis

After reviewing the medical evidence of record, the Board 
finds that the evidence does not support a rating higher than 
10 percent.  While X-ray findings have noted degenerative 
changes in the 1st metatarsal-phalangeal joints of each foot, 
objectively, there is no limitation of motion of the feet, no 
edema, tenderness, or weakness.  The veteran admits to 
running 30 miles a week, and riding his mountain bike.  He is 
gainfully employed and has not described occasional 
incapacitating exacerbations of the feet as required for a 
higher evaluation.  Clearly, the findings do not warrant the 
assignment of a rating higher that 10 percent rating for his 
arthritis of the feet.  

Consideration must be afforded to whether there is functional 
loss due to pain under 38 C.F.R. § 4.40 (1997) and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45 (1997), DeLuca v. 
Brown, 8 Vet.App. 202, 206 (1995).  In this case, however, 
while the veteran complained of pain associated with the 
disability at issue, "a finding of functional loss due to 
pain must be 'supported by adequate pathology and evidenced 
by the visible behavior of the claimant.  38 C.F.R. § 4.40."  
Johnston v. Brown, 10 Vet.App. 80, 85 (1997).  While the 
veteran subjectively complained of painful feet, the 
pathology and objective observations of the claimant's 
behavior do not satisfy the requirements for a higher 
evaluation.  Thus, the Board finds that 38 C.F.R. §§ 4.40, 
4.45, and 4.59 do not provide a basis for a higher rating.  


ORDER

Entitlement to an increased rating for arthralgia of the feet 
with minimal degenerative arthritis of the first 
metatarsophalangeal joints is denied.


		
RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

 

